989 F.2d 499
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Patricia B. JOHNSON, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-2065.
United States Court of Appeals, Sixth Circuit.
March 22, 1993.

Before MILBURN and RYAN, Circuit Judges, and COFFIN, Senior Circuit Judge.*

ORDER

1
Patricia B. Johnson appeals a district court order affirming the Secretary's denial of social security disability benefits.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   Counsel for both parties have waived oral argument.


2
Johnson filed an application for social security disability benefits with the Secretary, alleging disability due to ulnar sensory neuropathy and a pinched nerve in her lower back.   Following a hearing, the administrative law judge (ALJ) determined that Johnson was not disabled because she had the residual functional capacity to perform a significant number of jobs in the regional and national economy.   The Appeals Council affirmed the ALJ's determination.


3
Johnson then filed a complaint seeking judicial review of the Secretary's decision.   Over Johnson's objections, the district court adopted the magistrate judge's report and recommendation and granted summary judgment for the defendant.   Johnson has filed a timely appeal.


4
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


5
Accordingly, we affirm the judgment for the reasons set forth in the district court's opinion filed on June 23, 1992, and in the magistrate judge's report and recommendation filed on May 15, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Frank M. Coffin, Senior U.S. Circuit Judge for the First Circuit, sitting by designation